United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SAN FRANCISO VETERANS MEDICAL
CENTER, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1986
Issued: January 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 22, 2017 appellant filed a timely appeal from a March 28, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
1

5 U.S.C. § 8101 et seq.

2
Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 28, 2017, the date of OWCP’s last decision, was
September 23, 2017. Since using September 25, 2017, the date the appeal was received by the Clerk of the
Appellate Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing.
The date of the U.S. Postal Service postmark is September 22, 2017, rendering the appeal timely filed. See 20
C.F.R. § 501.3(f)(1).

FACTUAL HISTORY
On October 5, 2016 appellant, then a 31-year-old dispatcher assistant, filed an
occupational disease claim (Form CA-2) alleging that she developed mental and emotional stress
as a result of workplace harassment from management. She became aware of her condition on
June 25, 2016 and its relation to her federal employment on June 30, 2016. Appellant resigned
from her employment on January 29, 2017.
By development letter dated October 13, 2016, OWCP informed appellant that the
evidence submitted was insufficient to establish her claim. It advised her of the type of evidence
needed, including a narrative medical report from her psychiatrist or clinical psychologist, and
requested that she complete a questionnaire describing her allegations of harassment. OWCP
afforded her 30 days to submit the requested evidence. It also requested that the employing
establishment comment on the accuracy of all statements.
Appellant submitted her Equal Employment Opportunity (EEO) complaint dated June 25,
2016 and alleged that she was subject to retaliatory actions after she became a union steward,
that a forged document was uploaded into her personnel file, that she was ordered into leave
without pay (LWOP) status without management providing documented allegations of wrong
doing, that she was reassigned from her job and issued a new work shift resulting in lower pay
and no overtime, and she was denied a written list of new job duties.
In an undated response to the development questionnaire, appellant indicated that from
November 2014 to December 2015 she was the subject of bullying and habitually denied equal
overtime work opportunities. She reported that on June 11, 2016, while working as dispatcher,
she received a call from the employing establishment’s police in the Palo Alto office, who
reported a third-party staff member with suicidal ideation hiding under his desk. Appellant
indicated that his exact location was unknown. She advised Officer F. of the situation for
possible dispatch and advised that the subject had no weapons. Appellant reported broadcasting
the dispatch and Officer L.B. began issuing command statements and questions while she stood
in the hallway outside dispatch causing a disturbance during an imminent dispatch situation. She
asked Officer L.B. to stop and she proceeded to close the door when Officer L.B. placed her foot
in the doorway and fully entered the dispatch area and continued to be an impediment to an
emergency response. Appellant indicated that Officer L.B. was limiting her ability to move in a
confined area, and causing an impediment and interruption to emergency response procedures.
She indicated that she dispatched the only other officer on duty to remove Officer L.B. from the
dispatch area because she was an armed police officer causing a disturbance. Appellant noted
briefly documenting the incident in the police logs. On June 17, 2016 she reported to work and
L.L., appellant’s first line supervisor, yelled at her and told her she was reassigned to
administrative duties.
Appellant was treated by Dr. Nelson Wong, a Board-certified emergency room physician,
on July 2, 2016, who noted that appellant was excused from work from July 2 to 6, 2016. In a
July 6, 2016 report, Dr. Nha-Ai Nguyen-Duc, a Board-certified internist, treated appellant and
advised that she would be off work from July 6 to 20, 2016. Similarly, on October 25, 2016,
Dr. Ramotse Sanders, a Board-certified psychiatrist, indicated that based on her clinical
presentation she required a leave of absence for a period of 120 days applied retroactively to the
date of onset of her symptoms of June 25, 2016. Appellant was treated in the employing
2

establishment medical unit from July 5 to October 6, 2016 for depression, anxiety, sleep
disturbance, and stress in coping with a difficult work environment.
In an e-mail dated July 6, 2016, L.L. indicated that a Weingarten investigation was
initiated with Officer L.B. and appellant regarding an altercation which occurred during a
potentially volatile situation involving the immediate safety of an employee. He noted that
appellant was not placed on administrative duties pending the investigation, rather, she was
placed on administrative duties pending dispatch retraining. L.L. further indicated that she
would be retrained on radio procedures, Department of Justice and dispatch procedures. In a
memorandum dated June 17, 2016, L.L. provided appellant a 14-day notiﬁcation for dispatcher
retraining starting July 5, 2016. He noted that she would be temporarily reassigned. L.L.
advised that this was not a disciplinary action and would last approximately 30 days.
On July 28, 2016 L.L. responded to appellant’s grievance noting that appellant was
properly placed on administrative duties until training could be scheduled. He advised that there
was no evidence that she was publicly humiliated or that the agency favored one bargaining unit
employee over another. L.L. indicated that appellant was scheduled for additional training as a
police dispatcher. Officer L.B. Appellant was informed at her mid-year evaluation that her
supervisor had concerns about her log entries and her failure to conduct code drills as required.
L.L. hoped that additional training would relieve the stress appellant had claimed.
In an August 11, 2016 memorandum, appellant requested reassignment to the Emergency
Management Department or another facility within 25 miles of her residence due to the adverse
actions taken against her by management. She asserted that the current department was not a
safe place for her to continue to work.
In a letter dated November 2, 2016, L.L. informed appellant that she had been in LWOP
status since October 24, 2016. He indicated that she provided documentation supporting her
absence from work retroactively for 120 days beginning June 25, 2016. L.L. advised that
appellant had not reported to work and had not contacted him, therefore she was in LWOP status.
In an undated statement received on November 16, 2016, appellant alleged that in early
2016 she witnessed extreme nepotism, gross abuse of department management’s authority, and
department funds which caused unprecedented and habitual cycles of losing personnel and
searching for new candidates. She indicated that there was a lack of upward mobility in her
station as employees could not advance past a GS-6 position, overtime and training opportunities
were unfairly and sporadically distributed for dispatch personnel, and overtime officer positions
were assigned multiple additional duties without receiving additional pay. Appellant indicated
that M.K., a police lieutenant, improperly distributed overtime. She indicated that in
March 2016 she became a union representative and requested to attend union training and
subsequently became the target of harassment and reprisals. Appellant asserted that after
returning from the union training on June 1, 2016 there was a newly scheduled staff meeting in
which she presented a series of questions relating to misallotment of the police budget and
overtime. She alleged that on June 2, 2016 she had an unannounced and impromptu mid-term
appraisal and informed her supervisor of a falsely reported document uploaded into her
personnel file which stated that she refused to sign her appraisal. Appellant reported being
placed on LWOP on June 16, 2016 based on an incident that occurred on June 11, 2016 in which
an unsubstantiated complaint was filed for an interruption to emergency response that was
3

logged in the police journal. She attended an investigational meeting and was immediately
reassigned to a series of menial tasks. Appellant alleged that her supervisor, L.L., ordered her in
a loud and embarrassing manner to remove her things from the dispatch area and relocate to a
position called “administrative duties.” She alleged that L.L. had directed her to clean out the
office across the hall. Appellant indicated that for the next week she was not permitted to work
as a GS - 0086 dispatcher, but could only perform menial tasks.
In response to an OWCP questionnaire dated November 20, 2016 appellant indicated that
she had no stress outside her employment except economic and familial issues as a result of the
June 11, 2016 incident. Appellant reported no prior mental or emotional conditions and
indicated this was the first time in her life she sought counseling. She reported being treated in
the emergency room in June 2016.
In an undated statement received on November 22, 2016, Officer L.B. indicated that on
June 11, 2016 she heard the dispatch telephone ring and appellant call for Ofﬁcer F. informing
him that a staff member at the San Bruno clinic was having a psychotic break and was hiding
under his desk. She indicated that no announcements were made over the radio of the incident.
Officer L.B. noted that appellant seemed to be having difficulty in dispatch and was not passing
on any information so she asked if there were weapons involved. She indicated that appellant
removed the telephone from her ear and said “don’t do that” then attempted to close the door
while she was standing in the hallway at the entrance of the dispatch office. Officer L.B. noted
putting her foot in the door so she could hear what was happening and relay information to the
other officers. She indicated that she knew appellant was upset and had difﬁculty managing
dispatch and requested a second dispatcher. Appellant confirmed that the staff member did not
have weapons, but she did not dispatch that information until minutes later. Officer L.B.
indicated that appellant looked at her angrily and told her to leave the dispatch area. She
reported wanting to hear what was happening during the emergency situation. It was at this time
appellant contacted the corporal to have Officer L.B. removed from police dispatch. The
corporal arrived within seconds and appellant indicated that Officer L.B. was constantly
interrupting her and micromanaging dispatch. Officer L.B. advised that she was present to hear
what was transpiring in the emergency situation. Appellant expressed her incapability to
perform the tasks or to multitask, she did not relay information to all officers, and she did not
document accurate accounts of pertinent journal information.
Appellant submitted several training certificates from 2014 to 2016, a performance
evaluation dated April 2, 2015 and June 2, 2016 in which L.L. rated her at fully successful or
better, a verification of military experienced and training, three shift change requests from
January 11 to February 29, 2016, an overtime log from March 2016, and standard operating
procedures for the police dispatch center. Appellant submitted a statement from M.V., a police
officer and former coworker who noted that appellant was punctual and had a tenacious work
ethic with exceptional communication skills. M.V. indicated that appellant trained new
dispatchers and was able to handle stressful situations. A statement from J.S., an electronics
technician and coworker, indicated that appellant worked long hours, had a positive attitude, and
was a qualified dispatcher. A statement from an electronics technician, G.A. dated October 25,
2015, noted that appellant had in-depth knowledge of the safety and operating procedures and
would be qualified to be in a leadership position.

4

Appellant was treated by Dr. Saunders on December 8, 2016, for a medical condition.
He noted that she would take a leave of absence from June 25, 2016 to January 25, 2017.
In a January 29, 2017 statement appellant resigned from her position.
On February 2, 2017 OWCP asked the employing establishment to comment on the
statements provided by appellant.
In response to appellant’s allegations, the employing establishment submitted a statement
from L.L. dated February 14, 2017 who indicated that appellant was never an instructor or
assigned to train employee’s in the employing establishment. L.L. noted that from 2014 to 2015
multiple officers worked official overtime as dispatchers because there was a shortage of
dispatchers, but there were never any employee rights violation for equal overtime work
opportunities or preferred dispatchers. He denied any allegation of waste of departmental
funding. L.L. disputed appellant’s claim that her name was crossed off an overtime log record
with the intention to deny or prevent pay for overtime. He advised that this incident was
investigated and involved a mistake made through review of the overtime log by three officers
and was corrected with a telephone call and an apology. L.L. further noted that there was no
history of union representatives being terminated from employment and no instances of
retaliation against union representatives. He disputed appellant’s assertion that police
department personnel were afraid of the reckless, retaliatory, and harassing actions of the Deputy
Chief of Police noting that a recent inspection by the employing establishment’s Office of
Security and Law Enforcement and the command staff received high praise from the inspection
team for excellent management. L.L. further indicated that at no point did he pre-sign
appellant’s appraisal form. With regard to the April 2015 mid-term appraisal, appellant was not
satisfied with what was written in her appraisal and refused to sign the document. The
employing establishment noted “refused to sign” in the signature column. L.L. disputed
appellant’s allegations that overtime was “gifted” by M.K. and advised that no prearrangement
was ever made for overtime. He advised that M.K. did not have the authority to authorize
overtime since that was not the responsibility or within the scope of the supervisor’s role. L.L.
further disputed appellant’s statement that overtime sign-up sheets were generated and presigned by officers or required a pre-authorized signature. He asserted that the June 17, 2016
investigatory meeting was held in the police common area, secured on both ends by locked
doors, and was agreed upon by the union president. The investigation findings noted appellant’s
actions on June 11, 2016 in removing an officer from the dispatch area were inappropriate, but
no punitive action would be taken. Rather, based on union guidance, Officer L.B. and appellant
were offered alternative dispute resolution training to increase their ability to communicate and
work together. Officer L.B. attended the training, but appellant did not. The employing
establishment further determined that appellant would be retrained in making journal entries due
to the inappropriate nature of the journal entries that day.
L.L. denied yelling at appellant that she was reassigned to administrative duties on
June 17, 2016. Appellant refused to speak without union representation so L.L. handed her an
official 14-day notice for dispatcher retraining. L.L. noted that appellant had a 14-day temporary
change in working conditions (shift assignment) and she was instructed to perform
administrative tasks. He noted that he did not raise his voice during the conversation. L.L.
disagreed with appellant that the assignment of administrative duties was demeaning and menial.
He advised that all tasks assigned to appellant by the employing establishment were within
5

management’s rights to assign work, they were not unrealistic assignments, and did not fall
outside the scope of her abilities. Appellant asserted nepotism on the part of the human
resources specialist who hired a dispatcher and promoted him to a GS-6. L.L. noted that
appellant declined the GS-6 dispatcher job on three prior occasions. He denied that the
employing establishment broke federal labor laws, illegally reassigned her, harassed her, left her
in a hostile work environment, and bullied her. L.L. advised that these incidents were
investigated by the union, labor relations, the EEO office, and the Office of Security and Law
Enforcement and determined to be unfounded. L.L. asserted that there were no aspects of
appellant’s job that were deemed stressful. He advised that there were no extra demands made
of the claimant by the employing establishment. L.L. indicated that appellant was generally able
to perform the required duties with minor performance problems.
On March 13, 2017 appellant disputed L.L.’s statements.
messages from Facebook and text messages.

She submitted several

By decision dated March 28, 2017, OWCP denied appellant’s claim for an emotional
condition as the evidence did not support that the events occurred in the performance of duty, as
alleged.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, appellant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.5 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.6 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.7 Where the claimant
3

George H. Clark, 56 ECAB 162 (2004).

4

28 ECAB 125 (1976).

5

See Robert W. Johns, 51 ECAB 137 (1999).

6

Supra note 4.

7

J.F., 59 ECAB 331 (2008).

6

alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.8 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.9 On the other hand the disability is not covered where
it results from such factors as an employee’s fear of a reduction-in-force, or his frustration from
not being permitted to work in a particular environment, or to hold a particular position.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty.
Appellant alleged that she sustained an emotional condition as a result of events
occurring on June 11, 2016. OWCP denied appellant’s emotional condition claim because she
did not establish any compensable employment factors. The Board must, thus, initially review
whether these alleged incidents and conditions of employment are covered employment factors
under the terms of FECA.
The Board finds that appellant’s allegations do not pertain to her regular or specially
assigned duties under Lillian Cutler.11 Rather, she has alleged that she was harassed and singled
out unfairly by management.
Appellant made several allegations related to administrative and personnel actions. In
Thomas D. McEuen,12 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under FECA as
such matters pertain to procedures and requirements of the employing establishment and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the factual circumstances surrounding the administrative
or personnel action established error or abuse by the employing establishment superiors in
dealing with the claimant. Absent evidence of such error or abuse, the resulting emotional
condition must be considered self-generated and not employment generated. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.13
Appellant alleged that the employing establishment improperly changed her employment
status following a June 11, 2016 emergency dispatch incident when she directed one officer to
remove another officer from the dispatch area. She asserted that on June 16, 2016 she was
informed not to report for duty, but was directed by L.L., her supervisor, to appear the next day
8

M.D., 59 ECAB 211 (2007).

9

Roger Williams, 52 ECAB 468 (2001).

10

See supra note 4.

11

See supra note 4.

12

See 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

13

See Richard J. Dube, 42 ECAB 916, 920 (1991).

7

for an investigative meeting to discuss the incident with Officer L.B. during the emergency on
June 11, 2016. The evidence does not establish that the employing establishment acted
unreasonably. On July 6, 2016 L.L. indicated that an investigation was initiated with both
bargaining unit employees regarding an altercation which occurred during a potentially volatile
situation involving the immediate safety of an employee. L.L. explained that appellant’s actions
in removing Officer L.B. from the dispatch area by another officer were inappropriate, but no
punitive action would be taken. The evidence supports that Officer L.B. had reason to know
exactly what was transpiring and did not conduct herself in an unreasonable manner in an
emergency situation. L.L. indicated that based on union guidance, Officer L.B. and appellant
were offered alternative dispute resolution training to increase their ability to communicate and
work together, the officer attended, but appellant did not. The employing establishment
determined that appellant would be retrained in making journal entries due to the inappropriate
nature of the journal entries listed that day. L.L. noted that appellant had a 14-day temporary
change in working conditions (shift assignment) when she was instructed to perform
administrative tasks. The employing establishment has either denied appellant’s allegations or
explained the reasons for its actions in these administrative matters. Appellant did not provide
any independent or probative evidence to establish that the employing establishment erred or was
abusive in the handling of her work status in light of the emergency situation and, hence, there is
no compensable factor of employment due to these particular allegations. The Board notes that
the assignment of work is an administrative function14 and not a work factor and is not
compensable absent a showing of error or abuse. The manner in which a supervisor exercises his
or her discretion falls outside the ambit of FECA. Absent evidence of error or abuse, appellant’s
mere disagreement or dislike of a managerial action is not compensable.15 The Board finds that
appellant has not offered sufficient evidence to establish error or abuse regarding her work
assignments. The evidence does not establish that the employing establishment acted
unreasonably.
Appellant also alleges that L.L. improperly assigned her to administrative duties
following the June 11, 2016 incident and she was not permitted to perform her dispatcher duties.
The Board notes that the assignment of work is an administrative function16 and not a work
factor and is not compensable absent a showing of error or abuse. As noted above, the manner in
which a supervisor exercises his or her discretion falls outside the scope of FECA. Absent
evidence of error or abuse, appellant’s mere disagreement or dislike of a managerial action is not
compensable.17 The Board finds that appellant has not offered sufficient evidence to establish
error or abuse regarding her work assignments. The evidence does not establish that the
employing establishment acted unreasonably. L.L. provided appellant with a 14-day notice for
dispatcher retraining. He noted that she had a 14-day temporary change in working conditions
(shift assignment) and she was instructed to perform administrative tasks. L.L. noted that
14

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

15

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt Jr., 56 ECAB 117 (2004) (allegations
such as improperly assigned work duties, which relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties do not fall within the coverage of FECA); L.S., 58 ECAB 249
(2006) (the fact that management changed an employee’s work schedule does not bring the claim within the scope
of workers’ compensation, the employee must submit proof that management changed her schedule in error).
16

Donney T. Drennon-Gala, supra note 14.

17

See Barbara J. Latham, supra note 15.

8

appellant was not placed on administrative duties pending the investigation, rather, she was
placed on administrative duties pending dispatch retraining. He further indicated that appellant
would be retrained on radio procedures, Department of Justice procedures, and dispatch
procedures. L.L. advised that this was not a disciplinary action and would last approximately 30
days. The employing establishment has either denied appellant’s allegations or explained the
reasons for its actions in these administrative matters. Appellant did not provide any
independent or probative evidence to establish that the employing establishment erred or was
abusive in the handling of her work assignments.
Appellant alleged that management assigned her demeaning and menial tasks following
the June 11, 2016 incident. The Board has held that an employee’s dissatisfaction with
perceived poor management constitutes frustration from not being permitted to work in a
particular environment or to hold a particular position and is not compensable under FECA.18
Appellant’s supervisor L.L. advised that all tasks assigned by the employing establishment to
appellant were within managements rights to assign work, they were not unrealistic assignments,
and they did not fall outside the scope of her abilities. No other independent evidence was
presented to establish the employing establishment was found in or acted unreasonably.
Appellant alleged that she was improperly denied reassignment on August 11, 2016 and
repeatedly denied a shift change. The Board has held that denials by an employing establishment
of a request for a different job, promotion, or transfer are not compensable factors of
employment under FECA as they do not involve appellant’s ability to perform her regular or
specially assigned work duties, but rather constitute appellant’s desire to work in a different
position.19 The employing establishment has explained the reasons for its actions in these
administrative matters. Appellant failed to submit any independent evidence to establish that the
employing establishment was found in error in its selection procedures. Therefore, she has not
established a compensable factor of employment in this regard.
Appellant alleged that M.K. improperly distributed overtime denying equal overtime
work opportunities to employees. She further asserted that she was improperly placed on leave
without pay status on June 16, 2016 following the incident of June 11, 2016. The Board notes
that the handling of leave requests and attendance matters are generally related to the
employment, they are administrative functions of the employer and not duties of the employee.20
The Board finds that the employing establishment acted reasonably in this administrative matter.
L.L. indicated that there were never any employee rights violation for equal overtime work
opportunities. He disputed appellant’s assertion that overtime sign-up sheets were pre-signed
and that overtime was gifted by M.K. Rather, M.K. did not have the authority to authorize
overtime since that was not the responsibility or within the scope of the supervisor’s role.
Appellant has not shown that the employing establishment erred or acted abusively in this
matter. She has presented no corroborating evidence to support that the employing establishment
erred or acted abusively in this matter. The factual evidence does not substantiate that the

18

Michael Thomas Plante, 44 ECAB 510 (1993); Effie O. Morris, 44 ECAB 470 (1993).

19

Donald W. Bottles, 40 ECAB 349, 353 (1988).

20

See Judy Kahn, 53 ECAB 321 (2002).

9

employing establishment was unreasonable. Appellant did not provide any outside evidence to
substantiate this assertion and the employing establishment denied this allegation.
Appellant alleged that in March 2016 after she became a union representative she became
the target of harassment and reprisals. However, the record does not substantiate these
allegations. The Board has adhered to the general principle that union activities are personal in
nature and are not considered to be within an employee’s course of employment or performance
of duty.21 The Board has generally held that matters pertaining to union activities are not
deemed to be employment factors.22 L.L. advised that there was no history of union
representatives being terminated from employment and no instances of retaliation against union
representatives. There is no evidence supporting that appellant was targeted because she was a
union representative or that the employing establishment acted unreasonably in this regard.
Appellant alleged that on June 2, 2016 she had an unannounced and impromptu mid-term
appraisal and a falsely reported document was uploaded into her personnel file which stated that
she refused to sign her appraisal. This relates to administrative or personnel matters, unrelated to
the employee’s regular or specially assigned work duties and does not fall within the coverage of
FECA.23 Although the handling of disciplinary actions, evaluations and leave requests, the
assignment of work duties, and the monitoring of activities at work are generally related to the
employment, they are administrative functions of the employer and not duties of the employee.24
However, the Board has also found that an administrative or personnel matter will be considered
to be an employment factor where the evidence discloses error or abuse on the part of the
employing establishment. In determining whether the employing establishment erred or acted
abusively, the Board has to examine whether the employing establishment acted reasonably.25
The Board finds that the evidence of record is insufficient to establish that the employing
establishment erred or acted abusively in this matter. L.L. denied appellant’s assertions. With
regard to the April 2015 mid-term appraisal, appellant was not satisfied with what was written in
her appraisal and refused to sign the document and the evaluating manager noted “refused to
sign” in the signature column. The employing establishment contended that management acted
reasonably in the administration of the personnel matters. Although appellant has made
allegations that the employing establishment erred and acted abusively in these administrative
and personnel matters, appellant has not provided evidence to substantiate such actions were in
error, abusive, or unreasonable in nature. The Board has held that, where the evidence
demonstrates that the employing establishment has neither erred nor acted abusively, coverage
under FECA will not be afforded.26 Appellant has not established a compensable factor
pertaining to the alleged forged performance evaluation.

21

See Larry D. Passalacqua, 32 ECAB 1859, 1862 (1981).

22

See George A. Ross, 43 ECAB 346 (1991).

23

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
24

Id.

25

See Richard J. Dube, supra note 13.

26

Michael Thomas Plante, supra note 18.

10

Appellant also noted filing an EEO claim for harassment and discrimination. The Board
has held, however, that grievances and EEO complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.27 None of the information submitted
establishes improper action by the employing establishment. Thus, the evidence regarding the
EEO matter does not establish a compensable employment factor under FECA.
Appellant alleged that the employing establishment’s actions concerning the identified
incidents were in retaliation, harassment, or punitive. To the extent that incidents alleged as
constituting harassment or a hostile environment by a manager are established as occurring and
arising from appellant’s performance of her regular duties, these could constitute employment
factors.28 However, for harassment to give rise to a compensable disability under FECA, there
must be evidence that harassment did in fact occur. Mere perceptions of harassment are not
compensable under FECA.29 The evidence fails to support appellant’s claim for harassment as a
cause for her emotional condition. L.L. advised that the incidents were investigated by the
union, labor relations, EEO office, and the Office of Security and Law Enforcement and
determined to be unfounded and without merit. L.L. asserted that there were no aspects of
appellant’s job that were deemed stressful. He asserted that he did not assign appellant
administrative duties after the June 11, 2016 incident as a form of harassment. Rather, L.L.
advised that appellant was not placed on administrative duties pending the investigation, rather,
she was placed on administrative duties pending dispatch retraining. General allegations of
harassment are not sufficient30 and in this case appellant has not submitted sufficient evidence to
establish disparate treatment by her supervisor.31 Although appellant alleged that her supervisor
harassed and engaged in actions which she believed constituted harassment, she provided no
corroborating evidence to establish her allegations.32 The Board finds that there is no evidence
presented to substantiate appellant’s allegations that any of the employing establishment’s
actions concerning the identified incidents were in retaliation, harassment, or punitive.
Appellant has not established a compensable work factor with respect to the claimed harassment.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.33

27

James E. Norris, 52 ECAB 93 (2000).

28

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

29

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
30

See Paul Trotman-Hall, 45 ECAB 229 (1993).

31

See Joel Parker, Sr., supra note 29.

32

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
33
As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

11

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 28, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

